Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29th, 2022.
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on March 29th, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2011/0281131 A1).
With regards to claim 1, Roberts discloses a decorative trim panel comprising a decorative laminate layer (i.e., a laminated module comprising a laminated board) and first and second portions 307b and 307c (i.e., a pair of battens) forming a decorative trim (Roberts: Fig. 3D – note that in Fig. 3D of Roberts, portion 307c is mislabeled as “370c”) (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]). Although not expressly depicted in Figs. 3C-4B of Roberts, Roberts further discloses placement of the decorative trim (i.e., pairs of battens) around edges of the overall laminate, such as, in addition to an edge (i.e., a side edge), a top surface (i.e., top edge), and hence, Roberts is considered to disclose a first pair of side battens and a first pair of front battens (Roberts: Fig. 1; para. [0028]-[0032]). The decorative laminate layer comprises a coating layer 310 covering other layers of the laminate and forming an outer-most top surface (i.e., a covering layer defining an upper surface) and a bottom-most substrate layer 306 on which additional layers are supported (i.e., a supporting layer defining a lower surface) (Roberts: Figs. 3C-3D; para. [0055]). The decorative layer is further depicted as having inclined edges (i.e., a first side and a first front edge) which are both beveled such that an upper surface of the decorative laminate layer is larger than the lower surface of the decorative laminate layer (Roberts: Figs. 3C-3D). The first portion 307b and second portion 307c (i.e., first and second side battens, respectively) are depicted as each having two separate longitudinal edges, an outer face, a first end edge, and a second edge by virtue of its prismatic shape extending along their longitudinal edges (i.e., the prism shape of the first and second portions of Roberts are essentially the same as that as the first and second battens of the present drawings, though note that Figs. 3C-3D of Roberts depict a through-page view with respect to the longitudinal edges) (Roberts: Figs. 3C-3D). As Roberts further discloses a pair of top surface battens (i.e., front battens, though not depicted in Figs. 3C-3D of Roberts) of the same construction as the side battens, the top surface battens therefore also comprise first and second front battens each comprising first and second longitudinal edges, an outer face, and first and second edges (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]). With respect to the first and second pairs of battens of Roberts, the longitudinal edges of the first and second battens are depicted as beveled such that the form flush surfaces (i.e., beveled at substantially complementary angles) (Roberts: Figs. 1 and 3C-4B). In the case of both pairs of battens, each of the edges are attached to each other via an attaching coating layer (Roberts: para. [0050]; Figs. 2-3D). Figures 4A-4B of Roberts further depict an embodiment in which lower surfaces of each pair of battens are coplanar with a lower surface of the substrate, the pairs of battens extending perpendicularly to each other in their longitudinal directions based on Figure 1 of Roberts, and its disclosure of side and top surfaces (i.e., the first end edge of the first side batten and the first end edge of the first front batten are beveled at substantially complimentary angles such that the longitudinal directions of the first side batten and of the first front batten are substantially perpendicular and the outer face of the first side batten is substantially perpendicular to the outer face of the first front batten, and similarly, the first end edge of the second side batten and the first end edge of the second front batten are beveled at substantially complementary angles such that the longitudinal directions of the second side batten and of the second front batten are substantially perpendicular, and the outer face of the second side batten is substantially coplanar with the other face of the second front batten) (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]). Again, the first end edge of the first side batten and the first end edge of the first front batten are attached to each other via an attaching coating layer which serves to connect all of the elements of the structure of Roberts. Similarly, the first end edge of the second side batten and the first end edge of the second front batten are attached to each other via the same attaching coating layer, as the attaching coating layer serves to connect all of the elements of the structure of Roberts. Note that to provide the attaching function, the coating itself need not be in direct contact with the claimed elements to attach them (i.e., the claimed edges are attached to each other not at their edges, but by virtue of being connected to other structures, which are in turn connected to the attaching coating layer) (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]).
With regards to claim 2, each of the bevels of Roberts (i.e., including the bevels of the first side edge and first front edge) are beveled at an angle of, for example 45 degrees with respect to the substrate (i.e., a portion of the board, and hence, the board) (Roberts: para. [0064]). Note that the claim is rather broad as it does not include where the bevel angle is measured. Only one side of the angle is specified, with no overall frame of reference. Technically, the claim can be met by arbitrarily superimposing a particular direction (i.e., the claim could be interpreted as “an angle between a first front edge or a first side edge and an arbitrarily selected direction”).
With regards to claim 3, each of the bevels of Roberts (i.e., including the bevels of the second longitudinal edges of the first side and first front battens) are beveled at an angle of, for example 45 degrees with respect to the substrate (i.e., a portion of the board, and hence, the board) (Roberts: para. [0064]). Note that the claim is rather broad as it does not include where the bevel angle is measured. Only one side of the angle is specified, with no overall frame of reference. Technically, the claim can be met by arbitrarily superimposing a particular direction (i.e., the claim could be interpreted as “an angle between a second longitudinal edge and an arbitrarily selected direction”).
With regards to claim 4, each of the bevels of Roberts (i.e., including the bevels of the first end edges of the first and second side battens) are beveled at an angle of, for example 45 degrees with respect to the substrate (i.e., a portion of the board, and hence, the board) (Roberts: para. [0064]). Note that the claim is rather broad as it does not include where the bevel angle is measured. Only one side of the angle is specified, with no overall frame of reference. Technically, the claim can be met by arbitrarily superimposing a particular direction (i.e., the claim could be interpreted as “an angle between a first end edge and an arbitrarily selected direction”).
With regards to claim 6, Roberts depicts each of the battens as laminated and comprising a covering layer 310 located above a supporting layer 307c (Roberts: Figs. 3C-3D).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts as applied to claim 1 above.
With regards to claim 5, Roberts discloses a decorative panel as applied to claim 1 above, wherein the first and second side battens cover an entire edge of the decorative trim along their longitudinal directions (i.e., the first and second side battens have a length substantially equal to a length of the board. Although Roberts does not expressly disclose a width or thicknesses of the board, Roberts discloses creation of a panel “fashioned into virtually any size”, including “standard sizes, shapes, configuration, lengths, or other features, or a combination thereof” (Roberts: para. [0032] and [0054]-[0056]). In other words, Roberts expects a person of ordinary skill to adjust the shapes and sizes of every dimension in the constructed panel (Roberts: para. [0032], [0054]-[0056], and [0090]). Based on the disclosure of Roberts, it would appear Roberts acknowledges that different dimensions are required for different purposes (Roberts: para. [0001]-[0011]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the widths and thicknesses of the board of Roberts, based on Roberts explicit recognition that such is necessary in the practice of its invention, and furthermore, since such experimentation would have undoubtedly been routine within the art (Roberts: para. [0001]-[0011], [0032], [0054]-[0056], and [0090]).
With regards to claim 7, although Roberts does not disclose a thickness range of 2 to 10 mm for the covering layer and a thickness range of 5 to 20 mm for the supporting layer, Roberts discloses creation of a panel “fashioned into virtually any size”, including “standard sizes, shapes, configuration, lengths, or other features, or a combination thereof” (Roberts: para. [0032] and [0054]-[0056]). In other words, Roberts expects a person of ordinary skill to adjust the shapes and sizes of every dimension in the constructed panel (Roberts: para. [0032], [0054]-[0056], and [0090]). Based on the disclosure of Roberts, it would appear Roberts acknowledges that different dimensions are required for different purposes, and furthermore, Roberts even expressly states adjusting thicknesses (Roberts: para. [0001]-[0011]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the widths and thicknesses of the board of Roberts, based on Roberts explicit recognition that such is necessary in the practice of its invention, and furthermore, since such experimentation would have undoubtedly been routine within the art (Roberts: para. [0001]-[0011], [0032], [0054]-[0056], and [0090]).
With regards to claim 8, although Roberts does not a thickness for the covering layer which is smaller than the supporting layer, Roberts discloses creation of a panel “fashioned into virtually any size”, including “standard sizes, shapes, configuration, lengths, or other features, or a combination thereof” (Roberts: para. [0032] and [0054]-[0056]). In other words, Roberts expects a person of ordinary skill to adjust the shapes and sizes of every dimension in the constructed panel (Roberts: para. [0032], [0054]-[0056], and [0090]). Based on the disclosure of Roberts, it would appear Roberts acknowledges that different dimensions are required for different purposes, and furthermore, Roberts even expressly states adjusting thicknesses (Roberts: para. [0001]-[0011]). Roberts further depicts a covering layer thickness smaller than a supporting layer thickness (Roberts: Figs. 3C-3D). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the widths and thicknesses of the board of Roberts, based on Roberts explicit recognition that such is necessary in the practice of its invention, and furthermore, since such experimentation would have undoubtedly been routine within the art (Roberts: para. [0001]-[0011], [0032], [0054]-[0056], and [0090]).
With regards to claim 9, although Roberts does not disclose a thickness range of 2 to 10 mm for the covering layer and a thickness range of 10 to 40 mm for the supporting layer, Roberts discloses creation of a panel “fashioned into virtually any size”, including “standard sizes, shapes, configuration, lengths, or other features, or a combination thereof” (Roberts: para. [0032] and [0054]-[0056]). In other words, Roberts expects a person of ordinary skill to adjust the shapes and sizes of every dimension in the constructed panel (Roberts: para. [0032], [0054]-[0056], and [0090]). Based on the disclosure of Roberts, it would appear Roberts acknowledges that different dimensions are required for different purposes, and furthermore, Roberts even expressly states adjusting thicknesses (Roberts: para. [0001]-[0011]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the widths and thicknesses of the board of Roberts, based on Roberts explicit recognition that such is necessary in the practice of its invention, and furthermore, since such experimentation would have undoubtedly been routine within the art (Roberts: para. [0001]-[0011], [0032], [0054]-[0056], and [0090]).
With regards to claims 10 and 11, Roberts discloses adjusting the shape of the decorative panel, Roberts discloses a rectangular shape for the panel (i.e., a shape having four sides), and placement of decorative trims (i.e., includes pairs of battens) on each side of the decorative panel (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]). Based on these combined elements, a person of ordinary skill in the art would have found it obvious to have fabricated a decorative panel in a rectangular shape with opposing pairs of top and bottom battens and opposing pairs of side battens (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]). Such a structure encompasses additional second beveled side edges, and a second pair of side battens having third and fourth side battens made in accordance with the first beveled side edges (i.e., having battens with first and second longitudinal edges, an outer face, and first and second edges, such that complementary angles between both the second longitudinal edge and the first longitudinal edges are formed). Furthermore, a person of ordinary skill in the art would have found it obvious to have attached every feature, including the second and first longitudinal edges, via an attaching coating layer, as the coating layer is designed to provide an attaching function (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]). Similarly, the third and fourth side battens would have lower surfaces which are coplanar with a lower surface of the substrate, the pairs of battens extending perpendicularly to each other in their longitudinal directions based on Figure 1 of Roberts, and its disclosure of side and top surfaces (i.e., beveled at substantially complementary angles, substantially perpendicular to each other, substantially perpendicular to an outer face of the first front batten, and substantially coplanar with an outer surface of the second front batten) (Roberts: Figs. 1 and 3C-4B; para. [0002], [0011], and [0056]-[0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783